Opinion issued January 26, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01081–CV




SHARON HUDSON AND EARNEST HUDSON, Appellants

V.

DIANDRA SHEPPARD, ALLSTATE INSURANCE COMPANY, AND ABC
RESTORATION, INC., Appellees




On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 2004-21595




MEMORANDUM OPINIONAppellants Sharon Hudson and Earnest Hudson have neither established
indigence, nor paid or made arrangements to pay the clerk’s fee for preparing the
clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for establishing
indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record filed due to
appellant’s fault).  After being notified that this appeal was subject to dismissal,
appellants Sharon Hudson and Earnest Hudson did not adequately respond.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.